 LOUIS F. DOW COMPANY609are to be tallied in the following manner: The votes for the unionseeking the separate unit shall be counted among the valid votes cast,but neither for nor against the union seeking the more comprehensiveunit; all other votes are to be accorded their face value, whether forrepresentation by the union seeking the comprehensive unit, or forno union.The Regional Director conducting the election is instructedto issue a certification of representatives to the labor organizationselected by a majority of the employees in the pooled group, whichthe Board in such circumstances finds to be a single unit appropriatefor purposes of collective bargaining.[Text of Direction of Elections omitted from publication.]MEMBER MURDOCKtook no part in the consideration of the aboveSupplemental Decision and Direction of Elections.,LouisF. Dow COMPANYandBUILDING SERVIcE EMPLOYEES INTERNA-TIONAL,LOCAL 64, AFL,PETITIONER.Case No. 18-RC-399. Feb-ruary 14,1955Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Alan Bruce, hearing officer.The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act for the following reasons :The Employer is a Minnesota corporation engaged in the manu-facture of good-will advertising products such as calendars, novelties,leather goods, and general printing.The Petitioner seeks a unit offour employees who perform janitor, watchmen, and maintenanceduties under the supervision of a janitor foreman.Although the Em-ployer does not dispute the appropriateness of the unit, he challengesthe authority of the Petitioner to represent three of these employeeswho he contends perform guard duties.One of the four employees petitioned for is a paper baler who usesa mechanical baler to bale waste paper. The Employer does not con-tend that he performs guard duties.However, there is some evidence111 NLRB No. 101. 610DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the record that were one of the other janitors absent, he would prob-ably substitute for him, but as of the hearing date, the situation hadnot arisen.We find that the paper baler is not a guard.'The three janitor-watchmen perform janitorial duties as well asmaintenance duties throughout the plant; someone is on duty at alltimes-24 hours per day, 7 days each week. Their duties include open-ing the doors to permit the entrance of employees. The Employer con-tends that the janitor-watchmen guard the entrances into the plantwhen the doors are open and introduced a schedule of hours which wasposted in the plant showing periods that these employees were toremain at the doors.However, the janitor-watchmen testified at thehearing that within the last few months, their janitorial duties hadincreased and with the approval of their foreman, they no longerremained at the entrance after they opened the doors.Occasionallythey inspect packages an employee may be carrying out as he leaves.Authorized packages carry a label of the foreman.When the plantis not in operation, the janitor-watchman makes a complete round ofthe building to make sure everything is all right as soon as he reportsto work.Employees entering or leaving the plant when the doors areclosed must ring a bell and await the watchman-janitor to open thedoor.No admission into the plant is permitted by the janitor-watch-man of unauthorized personnel.Although these employees are not armed, uniformed, or deputized, itis their duty to inform the Employer of the unauthorized removal ofpackages as well as the presence of any unauthorized person in theplant.In these circumstances, we find the janitor-watchmen areguards within the meaning of the Act.' Inasmuch as the Petitioneradmits to membership employees other than guards, Section 9 (b)requires the dismissal of this petition in so far as it pertains to theemployees herein found to be guards.As to the paper baler, the Board'has long found that one employee does not constitute an appropriatebargaining unit.Accordingly, we shall dismiss the petition herein.[The Board dismissed the petition.]1 SeeGen Pro, Inc.,110 NLRB 12.2 SeeWalterboro Manufacturting Corporation,106 NLRB 1383.PARSONSPUNCH CORPORATIONandINTERNATIONAL UNION, UNITEDAUTOMOBILE, AIRCRAFT&AGRICULTURAL IMPLEMENT WORKERS OFAMERICA,UAW-CIO,PETITIONER.Case No. 7-RC-2423.Feb-ruary 14,1955Decision and DirectionOn April 21, 1954, pursuant to a stipulation for certification uponconsent election, an election by secret ballot was conducted under thedirection and supervision of the Regional Director for the Seventh111 NLRB No. 102.